DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on 8/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 9,806,423, US Pat. No. 10,553,951, and US Pat. No. 10,992,058 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3, and 20-29 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first pair of feed pins orthogonally intersecting the resonant metal plate and the ground plane, each of the first pair of feed pins being physically isolated from the ground plate and the resonant metal plate, each of the first pair of feed pins comprising a first end protruding through a first aperture in the ground plate, each of the first pair of feed pins further comprising a second end in proximity to a corresponding second aperture in the resonant metal plate, wherein the resonant metal plate is capacitively coupled to each of the first pair of feed pins by a capacitive reactance between the resonant metal plate and each of the first pair of feed pins; and a second pair of feed pins orthogonally intersecting the resonant metal plate and the ground plane, each of the second pair of feed pins being physically isolated from the ground plate and the resonant metal plate, each of the second pair of feed pins comprising a first end protruding through a first aperture in the ground plate, each of the second pair of feed pins further comprising a second end in proximity to a corresponding second aperture in the resonant metal plate, wherein the resonant metal plate is capacitively coupled to each of the second pair of feed pins by a capacitive reactance between the resonant metal plate and each of the second pair of feed pins.  
 	Berneking and Doyle – both of record and previously cited by the Examiner - are cited as teaching some elements of the claimed invention including at least two patch antenna elements stacked atop one another, wherein at least one of said patch antenna elements comprises a resonant metal plate, a ground plate, and a dielectric slab sandwiched between said resonant metal plate and said ground plate, and a pair of feed pins.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 20, patentability exists, at least in part, with the claimed features of a first pair of feed pins orthogonally intersecting the resonant metal plate and the ground plane, each of the first pair of feed pins being physically Page 3 of 19MR4465-759/CIP4/CApplication No. 17/209,976Response to non-final Office Action dated 5 August 2022isolated from the ground plate and the resonant metal plate, each of the first pair of feed pins comprising a first end protruding through a first aperture in the ground plate, wherein the resonant metal plate is capacitively coupled to each of the first pair of feed pins by a capacitive reactance between the resonant metal plate and each of the first pair of feed pins; and a second pair of feed pins orthogonally intersecting the resonant metal plate and the ground plane, each of the second pair of feed pins being physically isolated from the ground plate and the resonant metal plate, each of the second pair of feed pins comprising a first end protruding through a first aperture in the ground plate wherein the resonant metal plate is capacitively coupled to each of the second pair of feed pins by a capacitive reactance between the resonant metal plate and each of the second pair of feed pins; and the first feed signal and second feed signal are offset with respect to each other by a 90 degree phase difference.  
 	Berneking and Doyle are cited as teaching some elements of the claimed invention including a patch antenna assembly, one or more patch antenna elements, wherein at least one of said patch antenna elements comprises a resonant metal plate, a ground plate, and a pair of feed pins.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 21, patentability exists, at least in part, with the claimed features of a second pair of feed pins orthogonally intersecting the resonant metal plate and the ground plane, each of the second pair of feed pins being physically isolated from the ground plate and the resonant metal plate, each of the second pair of feed pins comprising a first end protruding through a first aperture in the ground plate, each of the second pair of feed pins further comprising a second end second end below a surface of the resonant metal plate and within the dielectric substrate slab, wherein the resonant metal plate is capacitively coupled to each of the second pair of feed pins by a capacitive reactance between the resonant metal plate and each of the second pair of feed pins; wherein the resonant metal plate forms a resonant plane and the ground plate forms a ground plane where the resonant plane and the ground plane are parallel to each other, and each feed pin of the first pair of feed pins has a length which is less than a thickness of the dielectric substrate slab; and each feed pin of the second pair of feed pins has another length which is less than the thickness of the dielectric substrate slab.
 	Berneking and Doyle are cited as teaching some elements of the claimed invention including at least two patch antenna elements stacked atop one another, wherein at least one of said patch antenna elements comprises a resonant metal plate, a ground plate, and a dielectric slab sandwiched between said resonant metal plate and said ground plate, and a pair of feed pins.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 23, patentability exists, at least in part, with the claimed features of a second pair of feed pins orthogonally intersecting the resonant metal plate and the ground plane, each of the second pair of feed pins being physically isolated from the ground plate and the resonant metal plate, each of the second pair of feed pins comprising a first end protruding through a first aperture in the ground plate, each of the second pair of feed pins further comprising a second end second end below a surface of the resonant metal plate and within the dielectric substrate slab, the second end being in proximity to an area where the resonant plate contacts the dielectric substrate, wherein the resonant metal plate is capacitively coupled to each of the second pair of feed pins by a capacitive reactance between the resonant metal plate and each of the second pair of feed pins; andPage 7 of 19MR4465-759/CIP4/C Application No. 17/209,976Response to non-final Office Action dated 5 August 2022each feed pin of the first pair of feed pins has a length which is less than a thickness of the dielectric substrate slab; and each feed pin of the second pair of feed pins has another length which is less than the thickness of the dielectric substrate slab.  
 	Berneking and Doyle are cited as teaching some elements of the claimed invention including at least two patch antenna elements stacked atop one another, wherein at least one of said patch antenna elements comprises a resonant metal plate, a ground plate, and a dielectric slab sandwiched between said resonant metal plate and said ground plate, and a pair of feed pins.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 25, patentability exists, at least in part, with the claimed features of a second pair of feed pins orthogonally intersecting the resonant metal plate and the ground plane, each of the second pair of feed pins being physically isolated from the ground plate and the resonant metal plate; a first balun coupled to the first pair of feed pins; a second balun coupled to the second pair of feed pins; and a 90° hybrid circuit coupled to the first balun and the second balun; wherein the resonant metal plate forms a resonant plane and the ground plate forms a ground plane where the resonant plane and the ground plane are parallel to each other; Page 8 of 19MR4465-759/CIP4/CApplication No. 17/209,976Response to non-final Office Action dated 5 August 2022a first pair of lines through a center of the resonant metal plate through each of the second ends of the first pair of feed pins form a first set of orthogonal axes within the resonant metal plate; and a second pair of lines through the center of the resonant metal plate through each of the second ends of the second pair of feed pins form a second set of orthogonal axes within the resonant metal plate. 	
Berneking and Doyle are cited as teaching some elements of the claimed invention including at least two patch antenna elements stacked atop one another, wherein at least one of said patch antenna elements comprises a resonant metal plate, a ground plate, and a dielectric slab sandwiched between said resonant metal plate and said ground plate, and a pair of feed pins.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845